FILE COPY




                             Fourth Court of Appeals
                                    San Antonio, Texas
                                        December 14, 2021

                                       No. 04-20-00598-CV

  IN THE MATTER OF THE GUARDIANSHIP OF CARLOS Y. BENAVIDES, JR., an
                         Incapacitated Person,

                    From the County Court At Law No 1, Webb County, Texas
                             Trial Court No. 2011-PB6–000081-L2
                           Honorable Hugo Martinez, Judge Presiding


                             CORRECED ORDER
Sitting:         Rebeca C. Martinez, Chief Justice
                 Patricia O. Alvarez, Justice
                 Liza A. Rodriguez, Justice

       On December 3, 2021, appellant Leticia R. Benavides filed a motion to abate this appeal
pending this court’s disposition of appeal number 04-20-00599-CV, which is set for oral
argument on February 24, 2022. Appellee filed a response opposing the abatement on December
8, 2021. Having considered the motion and response, we GRANT the motion to abate.
Accordingly, we WITHDRAW the November 9, 2021 submission date and ABATE this appeal
pending this court’s disposition of appeal number 04-20-00599-CV or further order of this court.


           It is so ORDERED December 14, 2021.

                                                                  PER CURIAM



           ATTESTED TO:__________________________
                       MICHAEL A. CRUZ,
                       CLERK OF COURT